        Case 3:15-cv-01370-MO          Document 209      Filed 05/21/20      Page 1 of 2




Megan E. Glor, OSB No. 930178
Email: megan@meganglor.com
Megan E. Glor, Attorneys at Law, P.C.
707 NE Knott Street, Suite 101
Portland, OR 97212
Telephone: (503) 223-7400
Facsimile: (503) 751-2071

Attorneys for Plaintiffs




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


DANICA LOVE BROWN, individually and
on behalf of all others similarly situated,
                                                 Case No. 3:15-cv-1370-MO
                       Plaintiff,

       v.                                        PLAINTIFF’S UNOPPOSED MOTION TO
                                                 ALLOW WITHDRAWAL OF COUNSEL
STORED VALUE CARDS, INC. (d/b/a                  PURSUANT TO LR 83-11(a)
NUMI FINANCIAL); and CENTRAL
                                                 Expedited Review Requested
NATIONAL BANK AND TRUST
COMPANY, ENID, OKLAHOMA,

                       Defendants.




                                CERTIFICATION PER L.R. 7.1

       The undersigned certifies that she has conferred with Defendants’ counsel, Eric Nystrom,

regarding this Motion, and that he has advised that Defendants do not oppose it.




Page 1 - PLAINTIFF’S UNOPPOSED MOTION TO                         Megan E. Glor, Attorneys at Law
                                                                  707 NE Knott Street, Suite 101
ALLOW WITHDRAWAL OF COUNSEL                                           Portland, OR 97212
                                                                         503-223-7400
         Case 3:15-cv-01370-MO        Document 209       Filed 05/21/20      Page 2 of 2




                                           MOTION

        The undersigned hereby moves for the entry of an Order permitting Sabarish P.

Neelakanta to withdraw as counsel of record for Plaintiff. Mr. Neelakanta is no longer associated

with the Human Rights Defense Center or involved in the case. The undersigned will remain as

counsel for Plaintiff.

        DATED: May 21, 2020

                                                    Respectfully Submitted,


                                                    s/ Megan E. Glor​_____________________
                                                    Megan E. Glor, OSB No. 930178




Page 2 - PLAINTIFF’S UNOPPOSED MOTION TO                         Megan E. Glor, Attorneys at Law
                                                                  707 NE Knott Street, Suite 101
ALLOW WITHDRAWAL OF COUNSEL                                           Portland, OR 97212
                                                                         503-223-7400
